DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 28 April 2021 which claims priority to PRO 63/037,387 filed 10 June 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8, 11, 13-18 and all claims depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 3-8 and 13-18 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation will be interpreted as encompassing a range of +/- a value within 10% of the stated value, for instance, in claim 3 “the second anodized metal oxide layer have a porosity less than 45-55 percent”, or for claim 4 “is less than 18-22 percent”.
The term “generally” in claim 11 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the limitation will be interpreted as substantially.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 5,024,297) in view of Lee et al. (US 2007/0215894).
- Regarding Claims 1. Russell discloses a torque bar assembly (fig. 3-5 illustrate the assembly) for use in an aircraft wheel (100), comprising: 
a torque bar (130); and 
a spacer (120/126) configured for positioning between the torque bar (130) and a wheel well (109) of the aircraft wheel (100) and to thermally insulate the wheel well (109) from the torque bar (130, “Spacers 120 and 126 also serve to reduce heat transfer from the torque-transmitting beam 130 into wheel rim 103. A separate layer as shown in FIG. 5 of heat insulating material 135 may be positioned between the surfaces of beam 130 and spacers 120 and 126 that would otherwise be in direct contact or between the surfaces of spacers 120 and 126 and corresponding recesses 111 and 115 that would otherwise be in direct contact” column 4 lines 16-23), 
wherein the spacer (120/126) includes a first layer (135) on a first surface of the spacer (120/126) configured to contact the torque bar (130, illustrated by fig. 5). Russell does not disclose the first layer as an anodized metal oxide layer.
However, Lee discloses a similar insulting layer for high heat applications wherein the layer is an anodized metal oxide layer (“metal oxide layer…anodization” [abstract]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the layer of Russell to be an anodized metal oxide layer as disclosed by Lee to allow for the insulation layer to overcome conventional problems associated with high temperature conditions as disclosed by Lee in [0008].
- Regarding Claim 11. Russel discloses a wheel and brake assembly (fig. 3), comprising: 
a wheel well (109), the wheel well being generally cylindrical and coaxial with respect to a rotational axis of the wheel (arrangement illustrated by fig. 3); 
a torque bar (130) connected to the wheel well and the brake assembly (fig. 3-5 illustrates the torque bar connected to both the wheel well and brake assembly); and 
a spacer (120/126) disposed between the wheel well (109) and the torque bar (130), 
wherein the spacer (120/126) includes a first layer (135) on a first surface of the spacer (120/126) configured to contact the torque bar (130, illustrated by fig. 5). Russell does not disclose the first layer as an anodized metal oxide layer.
However, Lee discloses a similar insulting layer for high heat applications wherein the layer is an anodized metal oxide layer (“metal oxide layer…anodization” [abstract]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the layer of Russell to be an anodized metal oxide layer as disclosed by Lee to allow for the insulation layer to overcome conventional problems associated with high temperature conditions as disclosed by Lee in [0008].
- Regarding Claim 2/12. Russell as modified discloses the torque bar/wheel and brake assembly of claim 1/11, wherein the spacer (120) includes a second layer on a second surface of the spacer (120/126) configured to contact the wheel well (109, “Spacers 120 and 126 also serve to reduce heat transfer from the torque-transmitting beam 130 into wheel rim 103. A separate layer as shown in FIG. 5 of heat insulating material 135 may be positioned between the surfaces of beam 130 and spacers 120 and 126 that would otherwise be in direct contact or between the surfaces of spacers 120 and 126 and corresponding recesses 111 and 115 that would otherwise be in direct contact” column 4 lines 16-23; the spacers can have layers on both sides).  Lee further discloses the use of anodized metal oxide as the layer (“metal oxide layer…anodization” [abstract]).
- Regarding Claim 3/13. Russell as modified discloses the torque bar/wheel and brake assembly of claim 2/12, with the first and second layers (135).  Lee further discloses wherein the anodized metal oxide layers have a porosity less than about fifty percent (Lee discloses the use of titanium metal oxide for the layer, allowing for the porosity of less than fifty percent to be realized inherently).
- Regarding Claim 4/14. Russell as modified discloses the torque bar/wheel and brake assembly of claim 3/13.  Lee further discloses wherein the porosity is less than about twenty percent (Lee discloses the use of titanium metal oxide for the layer, allowing for the porosity of less than fifty percent to be realized inherently).

Claims 5-10 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Russell as modified in further view of Obviousness.
- Regarding Claim 5/15. Russell as modified discloses the torque bar/wheel and brake assembly of claim 3/13, with first and second layers (135).  Lee further discloses the layers as anodized metal oxide layers. No details are provided in Lee as they relate to the thickness of the layers being greater than about twenty micrometers.
However, the examiner contends that it has been held that, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not operate differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  In the instant case, the device of Russel, with the metal oxide layers of Lee used within the heat shield material of Russel, would result in a device operating in the same manner.
- Regarding Claim 6/16. Russell as modified discloses the torque bar/wheel and brake assembly of claim 5/15, wherein the thickness is greater than about fifty micrometers (see claim 5/15).
- Regarding Claim 7/17. Russell as modified discloses the torque bar/wheel and brake assembly of claim 5/15, with the first and second layers (135).  Lee further discloses wherein the anodized metal oxide layers have a thermal resistance greater than about one-half degree Kelvin per Watt (as the metal oxide is titanium, the thermal resistance recited is inherently present).
- Regarding Claim 8/18. Russell as modified discloses the torque bar/wheel and brake assembly of claim 7/17.  Lee further discloses wherein the thermal resistance is greater than about two degrees Kelvin per Watt (as the metal oxide is titanium, the thermal resistance recited is inherently present).
- Regarding Claim 9/19. Russell as modified discloses the torque bar/wheel and brake assembly of claim 1/11, with the spacer (120/126), but does not disclose the spacer as comprising titanium or a titanium alloy.
However, the examiner contends that with Russell’s disclosure of the spacers being stainless steel for thermal and corrosion resistance reasons, it has been held that a prima facie obviousness exists where the selection of a known material is based on its suitability for its intended use, and as such, replacing the stainless steel of Russell with titanium is obvious for similar thermal and corrosion resistance reasons as well as the added benefit of the weight savings provided by titanium.
- Regarding Claim 10/20. Russell as modified discloses the torque bar/wheel and brake assembly of claim 9/19, with the first layer (135).  Lee further discloses wherein the anodized metal oxide layer is a titanium oxide layer (“metal oxide layer…Ti” [abstract]).
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Primary Examiner, Art Unit 3644                                                                                                                                                                                                        15 August 2022